Case 18-70723-grs       Doc 144      Filed 11/26/19 Entered 11/26/19 10:53:42              Desc Main
                                     Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                  PIKEVILLE DIVISION

 IN RE

 BRANDON K. RUSSELL                                                            CASE NO. 18-70723
 TASHA M. RUSSELL

 DEBTORS

                                     OPINION AND ORDER

       The following ruling denying an objection to the then-current proposed repayment plan

was read into the record on September 17, 2019. [ECF Nos. 123, 125.] The parties have not

requested a transcript and subsequent papers and arguments suggest one or the other

misinterprets the decision. Therefore, the ruling is repeated in this Order.

       This is an Order denying objection to plan. The plan is at [ECF No.] 113; the objection is

actually to one of the earlier plan iterations, but the plan still contains the same provisions.

       First the background and facts. Section 3.5 of the Debtor’s amended chapter 13 plan -

ECF No. 113 - provides for surrender of the real property at 799 Burning Fork Road to

Salyersville National Bank. Section 8.1 is a special provision that describes how the Debtors

will pursue and distribute causes of action related to construction of the surrendered real

property.

       The Bank filed an objection to the special provision asserting that the Debtors have no

interest in the causes of action described in Section 8.1. ECF No. 68. The Bank claims that the

underlying mortgage gave it a security interest in the causes of action and a prior order for relief

from the automatic stay divested the Debtors and/or their estate from possession.

       The Decision:




                                                   1
Case 18-70723-grs        Doc 144      Filed 11/26/19 Entered 11/26/19 10:53:42            Desc Main
                                      Document     Page 2 of 3


        The question is whether the plan is confirmable with the special provision. I am not

required to decide what party has the right to any recovery from the litigation. The plan is

confirmable with the special provision.

        The special provision revests the causes of action for negligence and breach of warranties

in the Debtors. The ownership of these causes of action is disputed, but the record shows the

state court has not yet addressed the issue. Therefore, there is at least some interest that has

become property of the estate and the estate’s interest may be addressed by the plan.

        The bank argues the trustee’s notice of abandonment and the order granting relief from

the stay ceded all interest in the causes of action. See ECF Nos. 40 and 47, respectively. That is

not the case.

        The stay relief motion and order - ECF Nos. 29 and 47 - and the notice of abandonment -

ECF No. 40 – were required, were directed, at the Debtors’ real property interests referred to as

799 Burning Fork Road. For example, the stay relief motion at ECF No. 29 only asks the court

to lift the automatic stay as it (this is a quote)

             Affects the real property securing the bank’s loan to the debtors and allowing
             it to commence state court foreclosure proceedings and dispose of its
             collateral and report back to the court and the trustee on any excess proceeds
             after satisfaction of its secured claim. See ECF No. 29.

        Similarly, the trustee notice of abandonment at ECF No. 40 shows the trustee only

abandoned “any claim the trustee may have regarding certain real property commonly known as

a house and acreage located at 799 Burning Fork, Salyersville, Magoffin County, Kentucky …”

        The stay relief order and the notice of abandonment did not affect any personal property

rights. The causes of action are personal property under Kentucky law.

        One cause of action involves a negli-negligent construction claim. This is a chose in

action, which is an in personam right. See Extendicare Homes, Inc. v. Whisman, 478 S.W.3d


                                                     2
      Case 18-70723-grs          Doc 144        Filed 11/26/19 Entered 11/26/19 10:53:42                          Desc Main
                                                Document     Page 3 of 3


                306, 348 (Ky. 2015), as corrected (Oct. 9, 2015), judgment rev'd in part, vacated in part sub

                nom., Kindred Nursing Centers Ltd. P'ship V. Clark, 137 S. Ct. 1429, I’m sorry, 1421, 197 L.

                Ed. 2d 806 (2017).

                       The other cause of action is a warranty claim. Warranty claims arise out of a contract and

                are personal to the debtor, the party to the agreement. Snawder v. Cohen, 749 F.Supp. 1473,

                1481 (W.D. Ky. 1990) (citing Williams v. Fulmer, 695 S.W.2d 411, 413 (Ky. 1985)); see also

                Roberts v. Solideal Tire, Inc., [No. CIV. 06-14-DLB,] 2007 WL 2990536, at *2 (E.D. Ky. Oct.

                10, 2007) (privity of contract is required when liability is predicated on warranty).

                       Based on this review, the Debtors retained an interest in the causes of action addressed in

                Section 8.1. Therefore, including a provision in the plan that describes how these rights are

                addressed is reasonable and necessary.

                       This decision does not decide the ultimate issue: who has the right to the proceeds of the

                causes of action. The record shows the bank and debtors are pursuing this question in the state

                court. Therefore, confirmation of a plan with a special provision that addresses the debtors’

                interest if they are successful does not harm any party.




                                                                 3



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                     Signed By:
                                                                     Gregory R. Schaaf
                                                                     Bankruptcy Judge
                                                                     Dated: Tuesday, November 26, 2019
                                                                     (grs)
